IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1570
                             Filed October 28, 2015

PETER V. PAYLOR,
     Petitioner-Appellant,

vs.

DEE ZEE INCORPORATED and
TRAVELERS INDEMNITY COMPANY
OF CT.,
     Respondents-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Arthur Gamble,

Judge.



      Employee appeals from the ruling on petition for judicial review of agency

action. AFFIRMED.



      Ryan T. Beattie of Beattie Law Firm, P.C., Des Moines, for appellant.

      James M. Ballard of Ballard Law Firm, P.L.L.C., Waukee, for appellees.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2



MCDONALD, Judge.

       This is an administrative appeal challenging a decision of the Iowa

Workers’ Compensation Commissioner. On November 10, 2010, Peter Paylor

suffered a work related injury to his lower back for which he sought medical care

on November 12, 2010. Paylor’s employer, Dee Zee Incorporated, stipulated the

injury caused temporary disability. Paylor underwent back surgery in April 2011.

He claimed the surgery was causally related to the work injury and filed a claim

for permanent disability benefits. The employer denied causation and denied

Paylor sustained a permanent disability related to his work injury. The deputy

commissioner found Paylor did not prove the April 2011 surgery and subsequent

treatment were related to his work injury.       The commissioner affirmed the

decision. The district court affirmed the agency’s action.

       “The appeal is controlled by our scope of review. A court’s review of

agency action is severely circumscribed.”      Sellers v. Emp’t Appeal Bd., 531
N.W.2d 645, 646 (Iowa Ct. App. 1995). “On appeal, we apply the standards of

[Iowa Code] chapter 17A to determine whether we reach the same conclusions

as the district court. If we reach the same conclusions, we affirm; otherwise we

may reverse.” Mike Brooks, Inc. v. House, 843 N.W.2d 885, 888 (Iowa 2014).

“The administrative process presupposes judgment calls are to be left to the

agency. Nearly all disputes are won or lost there.” Sellers, 531 N.W.2d at 646

(citation omitted).

       On appeal, Paylor contends the agency’s finding that his surgery and

subsequent treatment were unrelated to his work injury is not supported by
                                           3



substantial evidence. He contends, for the same reason, the agency’s decision

is irrational, illogical, and wholly unjustifiable. “‘Substantial evidence’ means the

quantity and quality of evidence that would be deemed sufficient by a neutral,

detached, and reasonable person, to establish the fact at issue when the

consequences resulting from the establishment of that fact are understood to be

serious and of great importance.”       Iowa Code § 17A.19(10)(f)(1) (2011). On

substantial-evidence review, we do not reassess the evidence or make our own

determination of the weight to be given to various pieces of evidence. See Cedar

Rapids Cmty. Sch. Dist. v. Pease, 807 N.W.2d 839, 849 (Iowa 2011). Instead,

the agency’s findings are broadly construed to uphold the decision made. See

Schutjer v. Algona Manor Care Ctr., 780 N.W.2d 549, 558 (Iowa 2010).

       We conclude the agency’s decision is supported by substantial evidence

and is not irrational, illogical, or wholly unjustifiable. In reaching its decision, the

agency carefully assessed the medical evidence as reflected in Paylor’s medical

records and the opinions of different physicians, including Drs. Twyner, Igram,

Munhall, Nelson, Neff, McGuire, Bansal, Jones, and Neiman.                The agency

credited some of the medical professionals’ opinions over others based on their

respective training, experience, and area of practice and based on whether the

opinions jibed with Paylor’s symptoms. The agency further took into account the

quality of the opinion based on the medical history, or lack thereof, Paylor

provided to the respective medical professional. See Cedar Rapids Cmty Sch.

Dist., 807 N.W.2d at 845 (“Also, an expert’s opinion is not necessarily binding

upon the commissioner if the opinion is based on an incomplete history.”)
                                           4



         “Medical causation presents a question of fact that is vested in the

discretion of the workers’ compensation commission.” Id. at 844. While there

may be evidence in the record contrary to the agency’s findings and conclusions,

“[e]vidence is not insubstantial merely because it would have supported contrary

inferences.” Wal-Mart Stores, Inc. v. Caselman, 657 N.W.2d 493, 499 (Iowa

2003).    The question is not whether the evidence would support a different

finding, the question is whether the evidence supports the finding actually made.

See Larson Mfg. Co. v. Thorson, 763 N.W.2d 842, 850 (Iowa 2009). There is

substantial evidence supporting the findings actually made, and the agency’s

decision was not irrational, illogical, or wholly unjustifiable.   Accordingly, we

affirm the district court’s decision on judicial review.

         AFFIRMED.